Citation Nr: 0214404	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  97-05 728	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE


Entitlement to a disability rating higher than 20 percent for 
duodenal ulcer/postoperative gastrectomy, from June 6, 1995.



REPRESENTATION


Appellant represented by:	Jeffrey J. Wood, Attorney at Law




INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945, from March 1948 to October 4, 1950 and from 
October 8, 1950 to August 1966.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO), which in pertinent part, denied a disability rating in 
excess of 10 percent for the service-connected duodenal 
ulcer/postoperative gastrectomy.  

A videoconference hearing was held in November 1997 before 
the undersigned member of the Board.  38 U.S.C.A. § 7107(c), 
(e) (West Supp. 2002).

By rating action in April 1999, a 20 percent rating was 
assigned for the veteran's stomach condition, effective on 
June 9, 1995.

By decision dated in October 1999, the Board denied 
entitlement to a disability rating higher than 10 percent for 
the veteran's stomach condition, prior to June 6, 1995 and 
also denied a rating higher than 20 percent from June 6, 
1995.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By Order dated in March 2001, 
the Court granted a Joint Motion for Remand and For Stay of 
Proceedings, and that part of the Board's October 1999 
decision that denied a rating higher than 20 percent for the 
veteran's stomach condition from June 6, 1995 was vacated.  
The appeal as to the remaining issue was dismissed.  


FINDING OF FACT

On September 24, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran as to the issue of entitlement to a disability rating 
higher than 20 percent for duodenal ulcer/postoperative 
gastrectomy, from June 6, 1995 have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  On September 24,  
2002, the veteran submitted a statement indicating that he 
wanted to withdraw the appeal as to the issue of entitlement 
to a disability rating higher than 20 percent for duodenal 
ulcer/postoperative gastrectomy, from June 6, 1995 and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.


		
J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



